DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 objected to because of the following informalities:  the limitation of “an upper edges of the profiled lateral sidewals” appears to be mistyped or grammatical error and should be changed to “upper edges of the profiled lateral sidewalls”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,7-13,16-19,22,23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
For claim 23, the limitation of “the vertical portions of the lateral sidewalls being spaced apart by a distance less than the movable belt width” is not supported in the original disclosure. No where in the specification does applicant discussed that the vertical portion of the sidewalls is spaced apart by a distance less than the movable belt width. Fig. 3 of the drawings appear to contradict this limitation because the sidewalls 6a,6b with their vertical walls (since there is no labeled for vertical walls, it is assumed that the vertical walls are the vertical sections of refs. 6a,6b on both sides) appear to be spaced apart by a distance that is greater than the belt width. Even if one considered the curved upward section of the belt 11, one cannot determine if the vertical portion of the sidewalls is spaced apart by a distance less than the movable belt width by merely looking at fig. 3. The vertical portions of the sidewalls are the outermost extremity of the system from fig. 3, thus, how can they be spaced by a distance that is less than the belt width? Since there is no explanation in the original disclosure, the limitation is unclear and is considered a new matter issue. 
All other claims depending on claim 23 are also rejected the same. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2-3,7-10,17-19,22,23 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0556207 (herein KR207, with reference to the machine translation as previously submitted) in view of Eberic et al. (US 20020038757 A1). 
 	For claim 23, KR207 teaches a technological line for rearing and/or breeding of flightless insects and/or larval forms of insects, the technological line having at least one level (figs. 1-2 show multiple levels), the technological line comprising: 
an autonomous conveyor belt system (100) defining a level of the at least one levels, the conveyor belt system comprising; 
a plurality of transverse brackets (131,140) extending generally horizontally; 
two profiled lateral sidewalls (130,132, fig. 5) spaced apart and interconnected by the transverse brackets, the sidewalls defining sides of the belt system along a direction of movement, the lateral sidewalls each having a generally vertical portion (where ref. 130 is pointing at in fig. 5) extending upwardly from the transverse brackets to an upper edge (upper edge is where the vertical portion meets ref. 132 edge); and 
a movable belt (110) having opposed longitudinal edges and an upper surface extending between the longitudinal edges, the movable belt being movable in the 
the movable belt being disposed on and supported by the transverse brackets; 
upper edges (where ref. 132 is pointing in fig. 5) of the profiled lateral sidewalls each extending inwardly toward the other lateral sidewall, a bending angle (angle between ref. 130 and ref. 132 in fig. 5) being an inside angle defined between each vertical portion and the respective upper edge of each profiled lateral sidewall, the bending angle being not less than 30° (the angles shown in fig. 5 appears to be 90°, which is not less than 30°), the upper edges of the lateral sidewalls extending inwardly over the longitudinal edges of the movable belt (as shown in fig. 5). 
However, KR207 is silent about the vertical portions of the lateral sidewalls being spaced apart by a distance less than the movable belt width; the longitudinal edges of the movable belt curving up and extending up and being supported by the vertical portions of the lateral sidewalls such that the upper surface of the movable belt is curved upwardly at the longitudinal edges and the upper surface forms a trough profile; the movable belt and profiled lateral side walls configured such that a pressure of a mass of a working load including the insects disposed on the trough-profiled upper surface of theApplication No. 16/324,3255Docket No.: 36HIPR-SI10102PAAmendment dated November 11, 2021After Final Office Action of May 18, 2021 conveyor belt presses the longitudinal edges of the conveyor belt against the profiled lateral sidewalls to form self-sealing sidewalls; wherein both the transverse brackets and the profiled lateral sidewalls are made of a material with efficient heat conducting properties.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the transverse brackets and 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the vertical portions of the lateral sidewalls of KR207 be spaced apart by a distance less than the movable belt width, depending on the user’s preference on how wide he/she wishes each level to be. NOTE that this limitation is not supported in applicant’s disclosure as stated in the 112(a) above.
	Eberic et al. teach a conveyor system comprising longitudinal edges of a movable belt (6) curving up (see figs. 8-11) and extending up (see figs. 8-11) and being supported by profiled lateral sidewalls (5) such that an upper surface (6a) of the conveyor belt is curved upwardly at the longitudinal edges such that the upper surface forms a trough profile. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the longitudinal edges of the movable belt of KR207 be curving up and extending up and being supported by the vertical portions of the lateral sidewalls such that the upper surface of the movable belt is curved upwardly at the longitudinal edges and the upper surface forms a trough profile as taught by Eberic et al. in order to prevent objects or items on the belt from falling off the belt and to maintain these objects or items thereon (para. 0035 of Eberic et al.).

For claim 2, KR207 as modified by Eberic et al. teaches the technological line as described above but is silent about wherein the upper edge of each of the lateral sidewalls has an inward portion bending downwardly toward the upper surface of the conveyor belt, an inside bending angle being defined between the inward portion and a remainder of the respective upper edge, the inside bending angle being at least 90°.  It would have been an obvious substitution of functional equivalent to substitute the upper edge straight bent of KR207 as modified with Eberic et al. with the upper edge of each of the lateral sidewalls has an inward portion bending downwardly toward the upper surface of the conveyor belt, an inside bending angle being defined between the inward portion and a remainder of the respective upper edge, the inside bending angle being at least 90°, since a simple substitution of one known element for another would obtain predictable results (both shapes would trap the insects). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 3, KR207 as modified by Eberic et al. teaches the technological line as described above but is silent about wherein a height of the profiled lateral sidewalls is 
For claim 7, KR207 as modified by Eberic et al. teaches the technological line as described above, and further teaches wherein the at least one level comprises a plurality of levels (figs. 1,2,5 of KR207), each level having a conveyor belt system. However, KR207 as modified by Eberic et al. is silent about each of the conveyor belt systems being from 2 to 110m long and from 0.5 to 3m wide.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the conveyor belts of KR207 as modified by Eberic et al. be from 2 to 110 m long and from 0.5 to 3 m wide, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the user’s preference to have various dimensions of the belt to accommodate the objects on the belt)  is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 8, KR207 as modified by Eberic et al. teaches the technological line as described above but is silent about wherein the transverse brackets and/or the profiled lateral sidewalls are made of metal or steel or stainless or galvanized steel.  It would 
For claim 9, KR207 as modified by Eberic et al. teaches the technological line as described above but is silent about wherein the conveyor belt is made of plastic, polyvinyl chloride (PVC), polypropylene (PP), or polystyrene (PS).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the conveyor belt of KR207 as modified by Eberic et al. beU.S, National Stage of PCT/1B2017/054828 7Docket No.: 36HIPR~WT10102PA made of plastic, polyvinyl chloride (PVC), polypropylene (PP), or polystyrene (PS), since it has been held to be within the general skill of a worker in the art to select a known material (conveyor system belt is notoriously well-known to be made out of some sort of plastic material) on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
For claim 10, KR207 as modified by Eberic et al. teaches the technological line as described above, and further teaches wherein the technological line comprises a plurality of levels (figs. 1,2,5 of KR207), spaces (area below where ref. 140 is pointing at to the next conveyor belt 110 below of KR207) between the levels being maintained with a height being equal or greater than a height h of the profiled lateral sidewalls (see fig. 5 of KR207, the area or space below where ref. 140 is pointing at to the next 
For claim 17, KR207 as modified by Eberic et al. teach a method of rearing and/or breeding of flightless insects and/or larval forms of insects, comprising a step of rearing and/or breeding of flightless insects and/or larval forms of insects using the technological line according to claim 23 (as explained in the above).
For claim 18, KR207 as modified by Eberic et al. teaches the method as described above, and further teaches wherein the insects are a larval form of insects (throughout the translation of KR207) but is silent about the larvae of mealworm beetles and/or the larvae of hermetia illucens.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the larvae of mealworm beetles and/or the larvae of hermetia illucens as the preferred larvae in the technological line of KR207 as modified by Eberic et al., depending on the user’s preference to rear and breed certain species of insect larvae as desired for the intended use.
For claim 19, KR207 as modified by Eberic et al. teaches the method as described above but is silent about wherein the larvae are fed with fruit and vegetable pulp and grain mill products.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fed the larvae in the technological line of KR207 as modified by Eberic et al. with fruit and vegetable pulp and grain mill products, depending on the type of insect the user selects to rear or breed so as to feed the insect with the appropriate food type.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR207 as modified by Eberic et al. as applied to claim 1 above, and further in view of Schmidt (US 4148276 A).
 	For claim 4, KR207 as modified by Eberic et al. teaches the technological line as described above but is silent about wherein the conveyor belt system further comprises legs and additional brackets extending between and connecting the legs, the brackets having at least one opening for installation of automatic feeders.  
	Schmidt teaches a technological line comprising brackets (17,19,29,35,37) connecting opposite legs (4), the brackets having at least one opening (opening on the top area of ref. 19 next to ref. 37 where ref. 14 fits therein), allowing installation of automatic feeders (14,15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include brackets, legs and automatic feeders as taught by Schmidt in the technological line of KR207 as modified by Eberic et al. in order to provide an attachment to the system in the event the user wishes to use an automatic feeder to feed the insect/larvae.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KR207 as modified by Eberic et al. as applied to claim 1 above, and further in view of Chin (US 20140261188 A1). 
For claim 11, KR207 as modified by Eberic et al. teaches the technological line as described above but is silent about wherein the technological line comprises a mobile structure.  
 	Chin teaches a technological line comprises a mobile structure (using wheels 316). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a mobile structure as taught by Chin on the technological line of KR207 as modified by Eberic et al. in order to allow mobility of the line. 
Claims 12,13 are rejected under 35 U.S.C. 103 as being unpatentable over KR207 (as above) in view of Eberic et al. (as above) and Newton et al. (US 20130319334 A1, as cited on form PTO-1449).
 	For claim 12, KR207 as modified by Eberic et al. teaches a modular system of technological lines for rearing and/or breeding of flightless insects and/or larval forms of insects, comprising: unified middle modules including technological lines according to claim 23 as explained in the above. However, KR207 as modified by Eberic et al. is silent about a rear module with a rear end sidewall and a front module with a front end sidewall.
	Newton et al. teach a modular system (figs. 2,4) of technological lines for rearing/breeding insects/larvae comprising unified middle modules (para. 0044 stated that the system can be of large scale so any unit in the middle are considered middle modules, a unit at the rear is the rear module and a unit at the front is a front module), a rear module with a rear end sidewall (figs. 13-16) and a front module with a front end sidewall (figs. 13-16). It would have been obvious to one having ordinary skill in the art 
	For claim 13, KR207 as modified by Eberic et al. and Newton et al. teaches the modular system of technological lines as described above, and further teaches wherein the rear end and front end sidewalls are movable (due to the sidewalls are mounted on the conveyer belt in KR207).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KR207 as modified by Eberic et al. and Newton et al. as applied to claim 12 above, and further in view of Nijhof (US 4437433 A).
 	For claim 16, KR207 as modified by Eberic et al. and Newton et al. teaches the  modular system of technological lines as described above but is silent about wherein the rear and front modules are equipped with tension systems, and drive shafts and pressure rollers, respectively, allowing movement of the belt of the conveyor system using a mechanical or a manual drive. 
 	Nijhof teaches a modular system comprising rear and front modules (the module in the rear is considered rear module and the module in the front is the front module) are equipped with tension systems (abstract, “a tension pulling member”; col. 2, lines 13-20), and drive shafts (110,170,112) and pressure rollers (97), respectively, allowing movement of the belt of the conveyor using a mechanical or a manual drive. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a tension system, drive shafts, and pressure rollers as taught by Nijhof in the module system of KR207 as modified by Eberic et al. and . 
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. Applicant argued the following:
KR207 indicates that it has solved the problems sought to be addressed. The belt is retained on the rollers and prevented from rising up. In other words, the belt is maintained in a flat configuration. Additionally, insects are prevented from escaping by providing swash plates, contact plates, and collection units. KR207 clearly states that the problem has been solved. "The present invention relates to an apparatus for rearing fly larvae that prevents the belt from being easily separated from the rotational movement line and effectively solves problems such as loss of organic substances placed on the belt outside the belt." KR207, Page 3, lines 5-8.

The claimed limitation is what is being rejected and not the problem sought by the invention. Clearly, KR207 is concerned with the same problem as applicant in that KR207 does not want the insect to escape from the conveyor system. Whether he tried to solve this with the swash plates or not, he is trying to solve the same problem as applicant. The swash plates 133 were mentioned merely to show that KR207 teaches various bending angle. The main embodiment that is relied on is fig. 5. Since applicant appears to be misunderstanding what the examiner is relying on for fig. 6, the examiner has deleted ref. 133 and fig. 6 from the rejection.
In addition, the rejection was made based on KR207 in view of Eberic et al., thus, as applicant stated, KR207 fig. 5 has a flat belt configuration, which all the reason why one would rely on Eberic et al. to have the belt curved upward so as to prevent the insects from falling into the gaps between the belt 110 and the rails 131,140 of KR207. One cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). KR207 teaches very much similar conveyor system for insects as applicant, and KR207 also concerns with insects escaping or falling off the conveyor as applicant, thus, there is no reason why one would not rely on Eberic et al. for the curved edges conveyor belt to reduce the insects from fall off or escaping the conveyor belt. 
Lastly, this concept is old and well-known in the conveyor art, especially when conveying small objects that can fall off the belt, as clearly demonstrated by Eberic et al.
In KR207, on the other hand, liquid materials could flow over the edges of the flat belt and into the area above the rail part 131, as shown below. This is clearly an inferior containment. Working materials will also flow into the gap between the swash plate and belt, creating a mess. The contact plates are unlikely to prevent this, especially if they are in the form of a brush. This significantly limits the capacity of KR207, since a high level of working material will lead to problems.

 	Again, applicant is attacking KR207 individually and not in combination with Eberic et al. As explained in the above, in combination with Eberic et al.’s teaching, the flat belt of KR207 is improved to have curved edges on the belt as taught by Eberic to prevent “liquid materials” flowing over the edges. In addition, it is unclear as to the relevancy of “liquid materials” as argued by applicant because “liquid materials” is not 
The solution of the present invention is superior to KR207 and is also dramatically simpler. KR207 teaches complicated solutions, requiring multiple components to solve problems created by other components. The present invention takes an entirely contrary approach that results in superior results while being much simpler. This is a hallmark of inventiveness; a better and simpler solution. This is required by claim 2, which provides additional reasons for allowance. KR207 does not provide this structure. The inwardly extending upper edges, especially with the additional downward bend, also significantly stiffen the sidewalls, providing a more robust system.

	The claimed limitation calls for “comprising”, thus, regardless of the “extra” elements that applicant stated KR207 appears to have, KR207 teaches the claimed limitation with “comprising”. In addition, it does not appear from KR207 that his system is that complicated as stated by applicant because it is merely a conveyor system similar to applicant that has sidewalls (like in applicant’s) that assist in maintaining the insects on the belt (like in applicant’s), and the conveyors are in a shelf-like configuration similar to applicant’s. 
As discussed above, KR207 takes an entirely different approach to solving the problem of containing insects on a movable conveyor belt. KR207 very specifically teaches that the belt is retained on the rollers with swash plates 133 positioned to prevent the edges from rising up. This specifically teaches away from having longitudinal edges curving up the sidewalls; KR207 clearly teaches a flat belt that is maintained in the flat configuration.
	
The claimed limitation is what is being rejected and not the problem sought by the invention. Clearly, KR207 is concerned with the same problem as applicant in that KR207 does not want the insect to escape from the conveyor system. Whether he tried to solve this with the swash plates or not, he is trying to solve the same problem as applicant. The swash plates 133 were mentioned merely to show that KR207 teaches various bending angle. The main embodiment that is relied on is fig. 5. Since applicant 
In addition, the rejection was made based on KR207 in view of Eberic et al., thus, as applicant stated, KR207 fig. 5 has a flat belt configuration, which all the reason why one would rely on Eberic et al. to have the belt curved upward so as to prevent the insects from falling into the gaps between the belt 110 and the rails 131,140 of KR207. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). KR207 teaches very much similar conveyor system for insects as applicant, and KR207 also concerns with insects escaping or falling off the conveyor as applicant, thus, there is no reason why one would not rely on Eberic et al. for the curved edges conveyor belt to reduce the insects from fall off or escaping the conveyor belt. 
Lastly, this concept is old and well-known in the conveyor art, especially when conveying small objects that can fall off the belt, as clearly demonstrated by Eberic et al.
KR207 also creates and then solves a number of problems. KR207 installs belt separation prevention parts 130 on each side of the belt 110 and swash plates 133 above the belt edges to address its primary object of retaining the belt on the rollers and preventing the edges of the belt from rising. As stated in KR207, this creates a problematic gap between the ends of the swash plates 133 and the surface of the belt. KR207 then adds contact plates 150 to close the gap, but this creates a problematic escape path for insects. The insects may easily crawl up the contact plates and exit the system. KR207 then solves this problem by providing collection units to deter escape. KR207 fully addresses each of the problems identified by the inventor, and one of skill would not look outside KR207 to solve these same problems.

	The swash plates 133 were mentioned merely to show that KR207 teaches various bending angle. The main embodiment that is relied on is fig. 5. Since applicant appears to be misunderstanding what the examiner is relying on for fig. 6, the examiner has deleted ref. 133 and fig. 6 from the rejection. Ref. 150 is not being relied thereon, thus, applicant’s argument in regard to ref. 150 is mooted. All other arguments, such as problem solve, have been addressed in the above, thus, please see above. 
To modify KR207 to meet the limitations of claim 23 would require numerous steps, including:1) removing the swash plates; 2) removing the contact plates; 3) removing the collection units; 4) changing the width of the belt such that it is wider than the distance between the sidewalls so that the edges extend up the sidewalls; 5) replacing the belt with a belt that is sufficiently flexible to extend up and seal against the sidewalls (the KR207 belt is represented as thick and flat, which is consistent with the stated goal of retaining the belt flat on the rollers) 6) increasing the height of the sidewalls; and 7) adding upper edges extending inwardly over the longitudinal edges, with these upper edges spaced above the belt surface sufficiently to contain the insects. The swash plates or even the locking protrusion parts of KR207 are not provided to prevent the escape or insects, and are not positioned so as to provide such a function. Instead, the swash plates provide an escape route once the contact plates are added. Therefore, the swash plates need to be removed, along with the contact plates, both which are unnecessary, and counterproductive, if used in the present design.

None of these steps are being claimed, thus, applicant’s argument regarding the steps are mooted. In addition, within the scope of “comprising”, it is irrelevant whether KR207 includes additional elements or not. The fact that KR207 teaches the elements as claimed is the only relevancy in the rejection, thus, applicant’s argument should be geared toward what is being claimed and not what is not being claimed, for example, the steps as listed and the swash plates 133 or ref. 150, etc. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). KR207 teaches very much similar conveyor system for insects as applicant, and KR207 also concerns with insects escaping or falling off the conveyor as applicant, thus, there is no reason why one would not rely on Eberic et al. for the curved edges conveyor belt to reduce the insects from fall off or escaping the conveyor belt. 
Eberic is directed to an entirely different problem and does not teach one of skill how to modify KR207 to provide the present invention. Eberic provides an extremely curved conveyor belt for the transport of granular material. The goal of Eberic is to increase the capacity of the belt for transport, with the goal being achieved by a belt formed into an essentially arcuate cupped shape. Neither KR207 nor the present invention are concerned with the transport of materials, and increased capacity is not the problem being solved. The breeding assemblies
require very little movement of the belt, when the insects are to be moved for removal from the system or for adjustment of position. KR207 and the present invention are not trying to carry more material that would otherwise fall off of a flat belt. Instead, the systems are design to contain moving insects that may crawl off of the belt.

 	Eberic et al. were relied on for one thing, the curved edges on a conveyor belt to keep in objects from falling out. Eberic et al. were not relied on for solving a different problem, increase capacity and speed of the belt, etc. as argued. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). KR207 teaches very much similar conveyor system for insects as applicant, and KR207 also concerns with insects escaping or falling off the conveyor as applicant, thus, there is no reason why one would not rely on Eberic et al. for the curved edges conveyor belt to reduce the insects from fall off or escaping the conveyor belt.
The belt in Eberic also has an entirely different shape than in the present invention. The Eberic belt is dramatically cupped with the belt being supported by and in continuous contact with curved support surfaces. It does not have edges that extend up vertical sidewalls, with the load of working material creating a seal against the sidewall. If the belt of Eberic were to be incorporated into KR207, this would require a further modification of KR207 to provide the curved support surfaces and would result in a structure that does not meet the limitations of claim 23. The curved belt in Eberic is the result of Eberic' s overall structure, including the curved support elements. To adopt the belt of Eberic without the curved support elements would be to ignore the teaching of Eberic. Eberic's belt shape is also unsuitable to the rearing of insects. The rearing of insects requires a thin and generally flat rearing area so that insects are not buried under other insects and so that the working materials may dry. Food is also distributed throughout and should not be thickly piled onto the insects and waste material. Heat management is also critical, and a cupped shape like in Eberic is incompatible with heat management and the successful rearing of insects.  In both the present invention and KR207, the majority of the area of the belt is flat. 

The rejection does not state to replace the belt of KR207 with the belt of Eberic to create the scenario above as present by applicant. Clearly, the rejection stated “It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the longitudinal edges of the movable belt of KR207 be 
The substantial modifications to KR207 necessary to combine with Eberic are not "routine testing and general experimental conditions". And, to the extent there is a need "to prevent objects or items on the belt from falling off the belt" KR207 fully and satisfactorily addresses this need through the combination of swash plates, contact plates and containment units. One of skill in the art would not seek out Eberic as part of "routine testing" and then fundamentally reengineer KR207. The present invention provides a new and non-obvious approach to the breeding of insects, which is an improvement on the prior art and much simpler.

 	There is no substantial modification to KR207 as explained in the above comments. All the examiner is modifying from KR207 is instead of having the flat belt, based on Eberic et al. teaching, have the edges of the belt be curved up as in ref. 6a of belt 6 in Eberic et al. so as to prevent objects (in this case, insects) from falling out of the belt.  The curved portion 6a of belt 6 of Eberic is shown to curve onto a side wall 5, which would be the same when combined in KR207 in that it will curved up onto side wall 130 in fig. 5. This modification in no way make the device of KR207 inoperable because it would operate the same way, meaning, the conveyor belt will still guide the insects thereon and with the curved edges from Eberic’s teaching, it will prevent the insects from fall off or to allow the insects to be concentrated in the middle area of the belt and not gather to the sides. 
In regard to “the routine testing statement”, the examiner has deleted the statement because it was a copy and paste error. Nevertheless, the previous Office action, with this error, still did give a motivation to combine and that is “in order to prevent objects or items on the belt from falling off the belt and to maintain these objects or items thereon (para. 0035 of Eberic et al.)”. The examiner has corrected the issue for the above rejection. 
The present invention is not an obvious combination of prior art elements or a simple substitution of one known element for another, leading to predictable results, or any other indicator of potential obviousness. Rather the extensive amount of modification needed is suggested nowhere in the cited art, and appears to be based on the use of impermissible hindsight relying on Applicant's Specification.

 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no hindsighting when the claimed limitation is taught by the combination of references, especially with an old and well-known concept of having a conveyor belt edges be curved upward so as to prevent objects from fall off the belt. 
All the examiner is modifying from KR207 is instead of having the flat belt, based on Eberic et al. teaching, have the edges of the belt be curved up as in ref. 6a of belt 6 in Eberic et al. so as to prevent objects (in this case, insects) from falling out of the belt.  The curved portion 6a of belt 6 of Eberic is shown to curve onto a side wall 5, which would be the same when combined in KR207 in that it will curved up onto side wall 130 in fig. 5. This modification in no way make the device of KR207 inoperable because it would operate the same way, meaning, the conveyor belt will still guide the insects thereon and with the curved edges from Eberic’s teaching, it will prevent the insects from fall off or to allow the insects to be concentrated in the middle area of the belt and not gather to the sides.
The Office Action creates a "problem," namely objects falling off of a conveyor belt, to justify the combination with Eberic. There is no evidence that such a problem exists in KR207. KR207 instead fully and satisfactorily addresses this problem by providing three cooperating structural elements.
 	
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). KR207 teaches very much similar 
The structure required by claim 2 is not a simple substitution with predictable results. KR207 provides locking jaw portions or locking protrusion parts 132 that extend over the top of the belt, but these parts are specifically provided to prevent the edges of the belt from rising up, not for containing insects. KR207 makes it very clear that the insect containment is provided by the collection units, which extend upwardly from the contact plates. KR207 clearly states that the "locking jaw portion ... prevents the rise" of the belt 110." (Page 5, line 23). Changing the shape of this element, in combination with all of the other required changes, is not a simple substitution and does not provide a predictable result of containing insects. As such, claim 2 is allowable.

	By having an inside bending angle coming down from the horizontal portion is a mere modification of the shape that does the same equivalent function as not having this inside bending angle as in KR207. Either shapes would not allow the insects to fall off the belt at the edges of the conveyor belt and maintain the insects inside the middle boundary of the belt. Merely having this extra downward edge does not drastically enhance and modified the invention because at the end of the day, it is the same function as just having the horizontal portion without the inside bend because both do the same thing, i.e. maintain the insects on the belt. In addition, it is an assumption that this inside bend is better because that would depend on the behavior of the insects. Even with this inside bend, the insects may escape and not necessary be trapped therein. Thus, again, the two types of shape would provide the same function in that either shapes would maintain the insects on the belt. 


Conclusion
15.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643